EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thi D. Dang (Reg. No. 53,877) on February 24, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A bonding method comprising: 
(a) joining a first substrate to a second substrate with a curable adhesive layer between the substrates; and 
(b) curing the adhesive layer at a temperature above 25°C to form a bonded structure,
wherein 
the adhesive layer comprises a veil embedded in a curable matrix resin, the curable matrix resin comprises one or more thermoset resins and at least one curing agent, the veil comprises veil fibers and a polymeric binder, which is in a solid phase at room temperature (20°C-25°C); wherein the polymeric binder is distributed on the outer surfaces of the veil fibers and/or dispersed among the veil fibers throughout 

according to claim 1, wherein the polymeric binder is in the form of particles dispersed among the veil fibers throughout the veil.  

3. (Currently Amended) The bonding method [[of]] according to claim 1, wherein the polymeric binder is formed of a polymeric material selected from thermoplastic polymers, elastomeric polymers, and combinations 

4. (Previously Presented) The bonding method according to claim 1, wherein the polymeric binder is formed of a thermoplastic polymer or copolymer having a glass 2transition temperature of less than 350°F, as determined by Dynamic Mechanical Analysis.  

5. (Currently Amended) The bonding method according to claim 1, wherein the polymeric binder comprises a thermoplastic material selected from: polyamide, polyester, polyimide, polycarbonate, polyurethane, polyetherimide, polyethersulfone, poly(methyl methacrylate), polystyrene, polyarylsuphone thereof, and combinations thereof.  

6. (Previously presented) The bonding method according to claim 1, wherein the polymeric binder comprises a copolymer of polyamide 11 ("PA11") and polyamide 12 ("PA12").  

7. (Original) The bonding method according to claim 6, wherein the ratio of PA11 to PA12 is 20:80 to 80:20.  

8. (Cancelled)  

9. (Previously presented) The bonding method according to claim 1, wherein the fibrous veil is a nonwoven veil, a woven fabric or a knitted mat.  

10. (Previously presented) The bonding method according to claim 1, wherein the fibrous veil has an areal weight of about 2 to about 150 gsm.  

11. (Previously presented) The bonding method according to claim 1, wherein the fibrous veil comprises polymeric fibers or glass fibers.  

12-14. (Cancelled)  

15. (Previously presented) The bonding method according to claim 1, wherein the curable matrix resin of the adhesive layer comprises one or more epoxy resins and at least one amine curing agent.  

16. (Currently Amended) The bonding method according to claim 15, wherein the curable matrix resin further comprises a toughening material selected from: thermoplastic polymers, 

a metallic substrate, a composite substrate, and a honeycomb structure, and the second substrate is selected from a metallic substrate, a composite substrate, and a honeycomb structure.  

18. (Cancelled)  

19. (Original) The bonding method according to claim 17, wherein the composite substrate is a prepreg or a prepreg layup comprising a plurality of prepregs arranged in a stacking arrangement, wherein each prepreg comprises continuous, unidirectional fibers impregnated with a thermosetting resin composition.  

20. (Currently amended) An adhesive film comprising a veil embedded in a curable matrix resin, wherein 
the curable matrix resin comprises one or more epoxy resins and at least one curing agent, 
the veil comprises randomly arranged polymeric veil fibers or glass veil fibers and a copolymer of polyamide 11 ("PA11") and polyamide 12 ("PA12") as a polymeric binder, which is in a solid phase at room temperature (20oC-25oC) and has a glass transition temperature of less than 350°F, as determined by Dynamic Mechanical Analysis; wherein the polymeric binder is distributed on the outer surfaces of the veil fibers and/or dispersed among the veil fibers throughout 

, , core-shell rubber (CSR) particles[[;]], elastomeric polymers, 

22. (Original) The adhesive film of claim 20, wherein the curable matrix resin comprises one or more polyepoxides, an amine curing agent, and a pre-react product formed by reacting bisphenol A with an epoxy resin in the presence of a catalyst, core-shell rubber (CSR) particles, and a polyarylsulphone.  

23. (Currently amended) A bonded structure comprising two substrates joined to each other and an adhesive film interposed between the substrates, wherein 
at least one of the substrates is a metallic substrate, 
the adhesive layer comprises a veil embedded in a curable matrix resin, which comprises one or more thermoset resins and at least one curing agent, 
the veil comprises intermingled, randomly arranged polymeric or glass veil fibers and a polymeric binder in an amount sufficient for holding the fibers together, wherein the polymeric binder is distributed on the outer surfaces of the veil fibers and/or dispersed among the veil fibers throughout 

24. (Original) The bonded structure of claim 23, wherein the two substrates are metallic substrates.  

25. (Previously presented) The bonded structure of claim 23, wherein the polymeric binder comprises a copolymer of polyamide 11 ("PA11") and polyamide 12 ("PA12").





* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-7, 9-11, 15-17, and 19-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 3-7, 9-11, 15-17, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The objection to claims 2 and 20-25 has been overcome by amendment.

Allowable Subject Matter
Claims 1-7, 9-11, 15-17, and 19-25 are allowed.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 24, 2022